                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                     TEXARKANA DIVISION

FOREMAN ELECTRIC
SERVICES, INC.                                                                                         PLAINTIFF


v.                                           Case No. 4:19-cv-4157


HALIRON POWER, LLC                                                                                  DEFENDANT

                                                      ORDER

         Before the Court is the Motion to Withdraw as Counsel filed by Plaintiff Foreman Electric

Services, Inc.’s attorneys of record. (ECF No. 44). The Court is informed that Defendant Haliron

Power, LLC does not oppose the motion. The Court finds the matter ripe for consideration.

         Citing material differences between them and Plaintiff on how to present this case,

Plaintiff’s counsel—Brad J. Davidson, Kristen Vander-Plas, and C. David Glass—seek to

withdraw from this case as attorneys of record. They state that Plaintiff is actively seeking new

counsel, but any successor attorney is currently unknown. Citing difficulties created by the

proliferation of COVID-19, Plaintiff’s counsel also ask the Court to stay this case until either thirty

days after Plaintiff obtains new counsel or thirty days after Governor Asa Hutchinson lifts his

March 11, 2020 declaration of emergency, whichever occurs earlier.

         The Local Rules provide that no attorney shall withdraw except by leave of Court after

reasonable notice has been given to the client and opposing counsel. Local Rule 83.5(f). Thus,

the Court has discretion in granting leave to withdraw.1 It is well settled that a corporation may



1
  For understandable reasons, the Court neither controls, nor desires to control, the access that litigants have to the
attorney of their choice. However, once an attorney has noted his or her appearance in this Court on behalf of a
litigant, the Court requires control over whether the litigant should continue to be represented by that attorney.
Without such control, the Court’s ability to manage its calendar and to administer justice would unavoidably suffer.
not proceed pro se in federal court. See Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201-02

(1993); Ackra Direct Mktg. Corp. v. Fingerhut Corp., 86 F.3d 852, 857 (8th Cir. 1996).

       Although there may be a situation in which an attorney would be permitted to withdraw

and leave his or her corporate client without a lawyer, see, e.g., Buschmeier v. G&G Investments,

Inc., 222 Fed. App’x. 160 (3d Cir. 2007), the Court finds that in this situation, counsel should

remain. Plaintiff, a corporation, would be unable to litigate its case and advance its claims without

licensed counsel. See First Aid Cellular LLC v. We Fix It Cellular Repair, No. 8:14CV253, 2014

WL 5590815, at *1 (D. Neb. Nov. 3, 2014) (dismissing all claims asserted by a pro se plaintiff

corporation). Moreover, without Plaintiff’s counsel, the Court will have no way to communicate

with the Plaintiff corporation. For similar reasons, the Court declines to issue an indefinite stay of

this case until Plaintiff either obtains new counsel or Governor Hutchinson lifts his March 11, 2020

declaration of emergency.

       For the above-discussed reasons, the Court finds that the instant motion to withdraw (ECF

No. 44) should be and hereby is DENIED. Counsel may refile the motion once Plaintiff has

secured substitute counsel.

       IT IS SO ORDERED, this 14th day of April, 2020.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
